COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:       BP Automotive LP d/b/a Bossier Dodge v. RML Waxahachie Dodge,
                           LLC, RLJ-McLarty Landers Automotive Holdings, LLC, RML
                           Waxahachie Ford, LLC, RML Waxahachie GMC, LLC

Appellate case number:     01-12-00346-CV

Trial court case number: 10030B 1

Trial court:               87th District Court of Freestone County

       The appellate record in the above-referenced appeal was due to be filed an this Court1 by
April 18, 2012. See TEx. R. APp. P. 35.1 The clerk’s record has been filed. The reporter’s
record has not been filed.

        On July 17, 2012, the Court notified the court reporter, Helen Wooten, that the reporter’s
record had not been received for filing and directed that the record be filed no later than August
17, 2012. See TEx. R. APP. P 35 1, 37.3(a)(1). The Court directed the reporter to notify the.
Court by that date if the proceedings were not recorded, if the appellant had not requested that
the reporter’s record be prepared, or if the appellant had not paid or made satisfactory
arrangements to pay the fee to prepare the record. See TEX. R. APP. P 35.3(b)(2). The reporter
did not respond.

        The reporter’s record has been past due for rune months. Failure either to file the record
or to notify the Court of the status of the record has caused significant delay in the ability of this
Court to resolve the parties’ dispute and to deliver justice in the timely manner expected.

        It as ORDERED that court reporter Helen Wooten file an this Court no later than 5:00
p.m., November 2, 2012 either (1) the reporter’s record, with all requested exhibits, or (2) a
written statement that the proceedings were not recorded or that appellant has not requested that
a reporter’s record be prepared. No motions for extension of tame will be entertained absent


       Pursuant to its docket equalization authority, the Supreme Court of Texas transferred this
       appeal to this court. See Misc. Docket No. 12-9051 (Tex. Mar. 28, 2012); see also T x.
       Gov’T CoD Any. § 73.001 (West 2005) (authorizing transfer of cases).
extraordinary circumstances. Failure to comply with this order may result in the issuance of
a show cause order, notice, and service of citation against Helen Wooten, commanding her
to appear before this Court to show cause why she should not be held in contempt.

       It is so ORDERED.

Judge’s signature: /s/Sherry_ Radack
                  [El Acting individually   Acting for the Court


Date: October 19, 2012